
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



2010 CHARLES RIVER CORPORATE OFFICER SEPARATION PLAN
(Last Revised on April 30, 2010)


1.0   Background

        1.1    Purpose:    

The purpose of the Charles River Corporate Officer Separation Plan is to
establish an equitable measure of compensation for a corporate officer of
Charles River Laboratories, Inc. (the "Company") whose employment has been
terminated by the Company.

        1.2    Eligibility:    

Eligible employees under this Plan are corporate officers at the vice president
level and above of the Company (a) whose employment as a corporate officer is
terminated for reasons other than cause, voluntary resignation, disability,
early or normal retirement, or death; (b) who have not been offered a Comparable
Position within the Company; and (c) who have executed a release agreement with
the Company which is satisfactory to the Company. Employees who are parties to
written employments with the Company containing terms that provide the employee
with the opportunity to receive severance payments following termination of
employment with the Company are not eligible to receive benefits under this
Plan, so long as such employment agreements remain in force and effect.

2.0   Definitions

        2.1    Comparable Position:    

A comparable position is defined as a position having the same salary grade as
the corporate officer's current position in the same geographical area with
equivalent salary, target bonus percentage, employee benefits perquisites and
status.

        2.2    Termination Date:    

The termination date is the last day of active employment with the Company.

        2.3    Termination for Cause:    

A termination of employment for fraud, violence, theft, gross misconduct,
discrimination, harassment or actions of malicious intent which directly
compromise the individual's role/accountabilities.

3.0   Severance Pay

        3.1    Maximum Severance Pay Allowance:    

A corporate officer shall be entitled to severance pay in accordance with the
following schedule:

 
  Years of Completed Company Service at Separation Date  
  Less than 2 years   2 years to 5 years   5 years or more Level:   Amount of
Base Salary Pay Continuations: Executive Vice President & above   One year   One
year; additional 12 months mitigated severance   Two years
Senior Vice President
 
Six months
 
One year
 
One year; additional 12 months mitigated
Vice President
 
Six months
 
Six months; additional 6 months mitigated severance
 
One year

--------------------------------------------------------------------------------



        3.2    Mitigation of Severance:    

Officers are not eligible to continue receiving severance payments once they
have accepted an offer for full-time employment, advisory, consulting or other
full-time work. During the period when they are receiving Company-paid
outsourcing support, officers must instruct their outplacement counselor to
provide a letter to Corporate Human Resources on the first day of each month
during which severance would be due to them indicating whether or not such
officer has secured a new full-time position in the prior month. Upon receiving
this letter, if the officer has not been employed as a full-time employee,
advisor, consultant or otherwise in the prior month, the Company will authorize
a month of severance pay continuation for the then-current month; provided,
however, that if the corporate officer commences employment during the
then-current month, s/he will promptly notify the Company and severance payments
for such month will be pro rated accordingly. For purposes of clarification, an
officer's eligibility to receive severance payments will, under no
circumstances, be extended past the time periods specified in the table above.

        3.3    Accrued Vacation:    

Subject to offset for repayment to the Company of any amounts owed by the
corporate officer as of the Termination Date, any accrued but unused paid time
off or vacation pay owed to the corporate officer as of the Termination Date
will be paid at the time required by the laws of the state in which the officer
resides.

        3.4    Method of Payment:    

Severance payments approved pursuant to Section 3.2 above will be paid following
the Termination Date in bi-weekly installments in accordance with the Company's
regular payroll practices.

4.0   Incentive Compensation

Corporate officers who are participants in the Company's Executive Incentive
Compensation Plan (EICP) in the year of their Termination Date may be eligible
to receive payouts under the EICP. Any such payments shall be in accordance with
the terms and conditions of the EICP.

5.0   Stock Incentive Plan

5.1A corporate officer who is terminated will have three (3) months from the
Termination Date in which to exercise vested stock options which were granted to
the corporate officer. Only options which have vested on or before the
Termination Date may be exercised.

5.2A corporate officer who is terminated has ownership rights to any restricted
stock award granted to such officer prior to the Termination Date to the extent
that the restrictions imposed on such stock award have lapsed on or prior to the
Termination Date.

6.0   Outplacement Services

6.1The Company will assist the corporate officer in the search for new
employment by reimbursing the officer for professional fees for services
incurred in the normal course of a job search payable to an established
outplacement organization reasonably acceptable to the Company in a total amount
not to exceed the lesser of (a) 15% of the officer's annualized pay (base pay
and prior year bonus actually paid), or (b) $75,000 for EVPs and above, and
$50,000 for SVPs and VPs. To be eligible for Company reimbursement, all such
fees must be incurred within one year from the Termination Date.

2

--------------------------------------------------------------------------------



6.2Notwithstanding the foregoing, the Company will not reimburse for
outplacement services incurred after the officer's acceptance of any employment
or consulting relationship with another employer.

7.0   Financial Perquisites

        7.1    Annual Perquisites:    

If an officer has received his or her approved annual "perquisite" allowance for
the year in which the Termination Date occurs, the officer will not be required
to repay such allowance to the Company if the Termination Date occurs after
June 30th of that year. If the Termination Date occurs on or before June 30th,
the officer will be required to repay the Company 50% of such allowance and the
Company may effect this repayment (in whole or in part) through offset of
amounts payable to the officer. Officers will not be eligible for any additional
allowances following their termination from employment.

        7.2    Other Perquisites:    

Eligibility to receive or participate in any other perquisites which the officer
received prior to the Termination Date ceases as of the Termination Date.

8.0   Benefits

        8.1    Health, Life Insurance, Retirement Income, and 401(k) Plans:    

If any officer participated in the Company's group medical and/or dental plans
as of the Termination Date, such benefits will continue through the end of month
of the Termination Date. As additional severance, commencing on the first day of
the month following the Termination Date, the Company will continue officer's
medical or dental insurance coverage through the severance period, with the
officer contributing at the then-current employee contribution rate and the
Company paying the remainder of the cost of such coverage obligation (unless the
officer notifies the Company in writing to cancel such coverage). This coverage
will not run concurrently with the officer's 18-months of COBRA eligibility.
After the conclusion of the severance period, the officer will be afforded the
opportunity to continue to participate in any such medical and dental plans for
the full duration of his or her COBRA eligibility period.

        8.2    Disability Plans, Life Insurance Etc.:    

Participation in any and all other Company benefit plans including without
limitation the Company's Long-Term and Short-Term Disability, life insurance,
retirement and 401(K) plans, shall cease on the Termination Date.

9.0   Non-Compete Agreement

9.1Prior to receiving any severance or other benefits under this Plan, the
corporate officer must execute, or have executed, an agreement not to compete
with the company or solicit Company employees or customers for a period of at
least one year, such agreement to be in a form acceptable to the Company.

10.0 Section 409A:

10.1Notwithstanding anything to the contrary in this Plan if the corporate
officer is a "specified employee" within the meaning of Section 409A of the
Internal Revenue Code ("Section 409A") and the regulations thereunder, as
determined by the Compensation Committee of the Board of Directors of the
Company as of the date of corporate officer's

3

--------------------------------------------------------------------------------



"separation from service" as defined in Treasury Regulation Section 1.409A-1(h)
(or any successor regulation) and if any payments or entitlements provided for
in this Plan constitute a "deferral of compensation" within the meaning of
Section 409A and cannot be paid or provided in the manner provided herein
without subjecting the corporate officer to additional tax, interest or
penalties under Section 409A, then any such payment and/or entitlement which is
payable during the first six months following the corporate officer's
"separation from service" shall be paid or provided to Corporate officer (or the
corporate officer's estate, if applicable) in a lump sum (together with interest
on the deferred payment or payments at a per annum rate equal to the GATT Rate
(i.e. the 30-year Treasury bond interest rate) on the date of such "separation
from service") on the earlier of (i) the first business day immediately
following the six-month anniversary of the corporate officer's "separation from
service" or (ii) the corporate officer's death.

10.2Any payments or benefits due hereunder upon a termination of the corporate
officer's employment which are a "deferral of compensation" within the meaning
of Section 409A shall only be payable or provided to the corporate officer (or
his or her estate) upon a "separation from service" as defined in Section 409A.

10.3With respect to any benefits hereunder that constitute a "reimbursement
plan" for purposes of Section 409A, (i) the reimbursement payment be made by no
later than the end of the calendar year following the year in which the expense
is incurred and (ii) the amount of reimbursable expenses incurred (or in-kind
benefits available) in one taxable year of the corporate officer cannot affect
the amount of reimbursable expenses (or in-kind benefits) available in a
different taxable year.

11.0 Administration of the Plan

11.1Preparation of Severance Package:

The Company's Corporate Human Resources Department is responsible for the
preparation of the executive severance package in accordance with this Plan.

11.2Other Policies and Plans:

This Plan supersedes all prior versions of this Plan or any other plan providing
severance benefits to the Company's corporate officers, other than agreements
entered into with certain officers providing certain protections in the event of
a change of control of the Company ("Change of Control Agreements"). In the
event of a conflict between the terms of this Plan and the terms of any of the
Change of Control Agreements entered into by officers covered under this Plan,
the terms of the Change of Control Agreements shall prevail. Any officer who
receives his or her full entitlement of benefits under a Change of Control
Agreement will not be entitled to receive additional severance benefits under
the terms of this Plan. This Plan is not intended to contravene any of the
provisions of the Deferred Compensation Plan established by the Company on
February 8, 2009 (the "Deferred Compensation Plan") and any amounts payable
under the terms of the Deferred Compensation Plan at the time a

4

--------------------------------------------------------------------------------



corporate officer's employment with the Company is terminated are to be paid in
addition to any amounts payable under this Plan.

    CHARLES RIVER LABORATORIES, INC.
 
 
By:
 
 


--------------------------------------------------------------------------------

James C. Foster
Chairman, President & CEO
 
 
Effective Date: April 30, 2010

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



2010 CHARLES RIVER CORPORATE OFFICER SEPARATION PLAN (Last Revised on April 30,
2010)
